Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka et al. (US 6,703,461).
Rejection is maintained for reasons of the record with the following responses.
Tanaka et al. teach crosslinkable elastomer composition at col. 20, line 45 and thus fluorinated elastomers taught in examples 1-4 would be non-crosslinked which   The crosslinkable elastomer would meet new claim 10.
1.  Applicant asserts that vigorous washing steps taught at col. 16, lines 41-66 of Tanaka et al. are directed to before coagulation of a fluorinated copolymer using HCl, not after the coagulation taught in the instant examples.
2.  Applicant asserts that water used for washing would have higher affinity for chloride ions than non-water-soluble solvents used in Tanaka et al.  Thus, applicant asserts that the teaching by Tanaka et al. would not remove the chloride ions remaining in the coagulated fluorinated copolymer to the level of 1 ppm or less.  Paragraphs 8 and 9 of the 1.132 Declaration filed with the response state the same.
3.  Applicant further asserts that Composition Ex. 6 containing 0.2 ppm of metal elements failing outside scope of the claimed amount has a lower crosslinkabilty than Composition Ex. 1 containing 1.0 ppm of metal elements as shown in paragraphs 10-12 of the 1.132 Declaration filed with the response.

As to above point 1:  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the assertion would have little probative value.
As to above point 2 as well as point 1:  The assertions are based on general principle, but example 1 of Tanaka et al. teach very specific methods of obtaining the fluorinated copolymer.  Although the example 1 of Tanaka et al. teach utilization of HCl for coagulation, it further teaches specific water separation step and drying step at col. In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to above point 3: Applicant states that the recited metal elements would include 29 types of metal elements as taught in specification.  Tanaka et al. teach total amount of 10 metal ions being about 1 ppm in Table 1 and such metal ions deemed to be most common in pure water.  Thus, even additional presence of other possible metal ions in the pure water taught by Tanaka et al. would be expected to yield a content of the metal elements being less than 20 ppm.
Further, the asserted lower crosslinkabilty of the Composition Ex. 6 containing 0.2 ppm of metal elements would have little probative value since Tanaka et al. teach at least about 1 ppm of metal elements which would be basically same as the Composition Ex. 1 containing 1.0 ppm of metal elements.  Anticipation rejection cannot be overcome by showing comparison.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2006/0270780 A1).
Rejection is maintained for reasons of the record with the following responses.
 a crosslinkable perfluoroelastomer of Xu et al. would be expected to have the recited “at most 1 ppm of chloride ions”.  Thus, a burden is on applicant to show that the example 1 would not meet the recited content of chloride ions of at most 1 ppm by mass.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the crosslinkable perfluoroelastomer of Xu et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.   Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant continues to assert that a metallic ion content taught in [0010] is directed to a crosslinked perfluoroelastomer part, which is distinguishable from the instant non-crosslinked perfluoroelastomer. 
Xu et al. teach low metallic ion concentrations (e.g., less than 3000 ppb (i.e., 3 ppm)) in the crosslinkable (i.e., non-crosslinked) perfluoroelastomer in paragraph [0022] and claim 19 as well.
Although Ex. 1(1) in table 1 of Xu et al. teach about 0.2 ppm of 16 metal elements, applicant states that the recited metal elements would include 29 types of metal 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Applicant further asserts that Composition Ex. 6 containing 0.2 ppm of metal elements failing outside scope of the claimed amount has a lower crosslinkabilty than Composition Ex. 1 containing 1.0 ppm of metal elements as shown in paragraphs 10-12 of the 1.132 Declaration filed with the response.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).  
 Ex. 1(1) of table 1 of Xu et al. are not present.  The 0.3 ppm and the about 0. 2 ppm would be expected to yield similar results and applicant failed to show otherwise.   A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).

Claims 3-5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2006/0270780 A1) as applied to claims 1 and 2 above, and further in view of Fukushi et al. (US2016/0376460 A1).
The instant invention further recites a method of utilizing water having the recited impurities over methanol used by Xu et al.
Fukushi et al. teach various washing medium including ultrapure water in [0040] and the ultrapure water would be expected have the recited low amounts of impurities.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known ultrapure water taught by Fukushi et al. in lieu of the methanol used in the washing step of Xu et al. since the ultrapure water would be at least environmentally friendly than the methanol absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2006/0270780 A1) in view of Fukushi et al. (US2016/0376460 A1) as applied to claims 1-5, 8, 9 and 11 above, and further in view of Tanaka et al. (US 2004/0147698 A1).
The instant claim 6 further recites a method of drying under reduced pressure at a temperature of lower than 100oC over drying taught in [0045] of Xu et al.
Tanaka et al. teach vacuum-drying at 60oC at col. 23, lines 13-33.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known vacuum-drying at 60oC taught by Fukushi et al. in Xu et al. since water has a higher boiling point (B.P. = 100oC)  than methanol (B.P. = 64.7oC) used by Xu et al. and thus utilization of a stronger drying method such as the vacuum-drying at 60oC when the ultrapure water taught by Fukushi et al. in lieu of the methanol used in the washing step of Xu et al. would be obvious absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2004/0147698 A1) in view of Fukushi et al. (US 2016/0376460 A1), and further in view of Iwamatsu (“SEMICONDUCTOR CLEANING TECHNOLOGY SO FAR 
Tanaka et al. further teach use of hydrochloric acid and water for coagulation step and vacuum-drying at 60oC at col. 23, lines 13-33.
The instant invention further recites a method of utilizing an acid free of metal elements and chloride ions including nitric acid (claims 3 and4), water having the recited impurities (claim 3) and filtration and washing with water thereafter (claim 11) over Tanaka et al.
Fukushi et al. teach various washing medium including ultrapure water in [0040] and the ultrapure water would be expected have the recited low amounts of impurities.  Fukushi et al. teach acidic coagulants including the nitric acid in [0039] and filtration and washing with water in [0067].
Iwamatsu teaches that presence of 1 ppm or more of chlorine contained in a resin would cause corrosion of aluminum wiring of semiconductor at upper portion.
Xu et al teach advantages of using the coagulating agents free of the metallic
ions such as the nitric acid in the [0009].
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known acidic coagulants such as the nitric acid, washing medium such as the ultrapure water and steps of the filtration and washing with water taught by Fukushi et al. in Tanaka et al. since the ultrapure water would be expected have the recited low amounts of impurities and since the nitric acid is one of the well-known acidic coagulants as taught by Fukushi et al. and  since advantages of utilizing a resin composition comprising  less than 1 ppm of chlorine and  absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claim 5, Xu et al. teach 72.8 g (i.e. 18.2 wt.% of 400 ml of the emulsion latex) washed with 400 ml methanol in [0051] which would be about 5.5 times of a polymer.  Thus, the recited 5 times of claim 5 would be obvious modification to one skilled in the art.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	A modified method discussed above would be expected to meet claim 8 since the same components and method as claimed are met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,117,993 in view of Iwamatsu (“SEMICONDUCTOR CLEANING TECHNOLOGY SO FAR realization of super clean technology”, Kogyo Chosakai Publishing Co., LTD., 1993, ISBN: 4769311028, page 57).  Although the claims at issue are not identical, they are not patentably distinct from each other because the fluoroelastomer having the low metallic ion concentration of the patent would be expected to have gone through purification processes inherently yielding the instantly recited 1 ppm or less of chloride ions since Iwamatsu teaches that presence of 1 ppm or more of chlorine contained in a resin would cause corrosion of aluminum wiring of semiconductor at upper portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
THY/March 10, 2022                                                       /TAE H YOON/                                                                                        Primary Examiner, Art Unit 1762